UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120490 B GREEN INNOVATIONS, INC. (Exact name of the Registrant as specified in Charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 600,415,387 shares of Class A Common stock, no par value as of May 6, 2010. Table of Contents B GREEN INNOVATIONS, INC. TABLE OF CONTENTS Part I – Financial Information
